Citation Nr: 1743086	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-22 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the residuals of a low back injury with sciatica.

2. Entitlement to an initial rating in excess of 30 percent for depression.

3. Entitlement to a compensable rating for urticaria. 

4. Entitlement to service connection for vertigo.

5. Entitlement to service connection for a skin condition (other than urticaria). 

6. Entitlement to service connection for migraines.  

7. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011, March 2013, and December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The August 2011 rating decision granted service connection for depression and assigned a noncompensable rating, effective December 20, 2010.  Subsequently, a rating decision was issued in June 2013 that assigned a 30 percent rating, effective December 20, 2010; however, as the maximum possible requested benefit has not been awarded, the issue of entitlement to an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing in May 2016 before the undersigned.  A copy of the transcript is of record.

The issues of entitlement to a compensable rating for urticaria, entitlement to service connection for a skin condition other than urticaria, for migraines, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period on appeal prior to June 11, 2016, the residuals of the Veteran's low back disability was manifested by limitation in forward flexion of the thoracolumbar spine to no less than 70 degrees, combined range of motion greater than 120 degrees, and muscle spasms that did not result in an abnormal gait or spinal contour.

2. Since June 11, 2016, the residuals of the Veteran's low back disability have been manifested by limitation in forward flexion of the thoracolumbar spine to no less than 45 degrees. 

3. Throughout the period on appeal, the Veteran's low back disability has manifested with symptoms of left leg symptoms that is mild in severity.  

4. Vertigo was not incurred in, and is not etiologically related to, any period of active service.  


CONCLUSIONS OF LAW

1. For the period on appeal prior to June 11, 2016, the criteria for a rating in excess of 10 percent for the residuals of a low back injury with sciatica have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. Since June 11, 2016, the criteria for a 20 percent rating, but no more, for the residuals of a low back injury with sciatica have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5242 (2016).

3. Throughout the appeal period, the criteria for a separate 10 percent rating, but no more, for sciatica of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, 4.124a, DCs 5242, 8520 (2016).

4. Vertigo was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability

In December 2010, the Veteran filed a claim for increased compensation for his low back disability due to "worsening back pain."  Upon review of the record, the evidence shows that the low back disability warrants a separate compensable rating for sciatica of the left lower extremity throughout the appeal period, but that a higher rating for limitation of the low back is not warranted until June 11, 2016.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (codified at 38 C.F.R. § 4.71a, DC 5235-5243).  Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Particularly, Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code; and Note 6 provides that disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS Formula) based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.   

A 20 percent evaluation is assigned for IVDS where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  Note 2 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, which method results in a higher evaluation for that segment.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part of all of the necessary bones, joints, and muscles, or associate structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Prior to June 11, 2016

For the period on appeal prior to June 11, 2016, a rating in excess of 10 percent is not warranted for the Veteran's functional impairment resulting from low back disability.  (The Board notes that under the General Rating Formula any associated objective neurologic abnormalities, including sciatica, should be rated separately under an appropriate diagnostic code; accordingly, the Board will address entitlement to separate evaluations for neurologic abnormalities in the following section.)

Unfortunately, while the Veteran reported increased pain due to his low back disability, the evidence does not indicate that the resulting functional impairment warranted a rating in excess of 10 percent prior to June 11, 2016.  The evidence does not support that the low back disability manifested with either forward flexion of the thoracolumbar spine of 60 degrees or less, or the combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

While the Veteran has been documented to suffer from muscle spasms in his back, a 10 percent rating specifically contemplates symptoms of muscle spasms that do not result in an abnormal gait or an abnormal spinal contour.  The examinations and treatment records do not indicate that he has an abnormal gait or an abnormal spinal contour due to his history of muscle spasms. 

During the May 2016 Board hearing, the Veteran complained that he could not "sit in a hard chair too long."  He also indicated that to bend over, he had to bend his knee.  "He can't lean over to pick something up anymore."  He reported that he was unable to touch his toes and that he was unable to bend half-way down.  

While the Veteran is competent to describe his difficulty bending due to his pain, the reports of the examiners is of greater probative weight regarding the extent of his ability to bend his lumbar spine.  The January 2011 examination reported that he had forward flexion to 70 degrees and a combined range of motion of 185 degrees.  VA treatment records dated in December 2013 report that he was suffering from increased back pain over the period of three weeks; however, he was not shown to have forward flexion of the thoracolumbar spine of 60 degrees or less, or the combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding that was severe enough to result in an abnormal gait or an abnormal spinal contour.  The records specifically remarked that his gait was normal at during this period.  

The Veteran has argued that the January 2011 examination did not account for painful motion or additional functional loss due to pain.  See DeLuca v. Brown, 8 Vet. App. 202.  However, the January 2011 examination does consider limitations due to pain.  While pain may cause functional loss, pain, by itself, does not constitute further compensable functional loss unless there is evidence of pain of such severity that it affects the normal working movements of the body.  Here, the evidence does not indicate that he had additional functional loss due to pain only that he demonstrated pain on flexion during examination.  

Next, the Veteran has been diagnosed with degenerative joint disease (DJD) that has been confirmed by X-ray; however, the records during this period do not indicate that DJD of the lumbar spine manifested with occasional incapacitating exacerbations that would warrant a 20 percent rating under either DC 5003 or the IVDS Formula.  While he reported increased pain and was prescribed medication, the evidence does not indicate, nor has he contended, that his lumbar spine disability required periods of bed rest of at least two weeks during the period prior to June 11, 2016. 

In summary, the evidence does not support that the Veteran's lumbar spine disability was characterized by forward flexion of 60 percent or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of at least two weeks duration during any portion of the period on appeal.  Accordingly, a rating, in excess of 10 percent is not warranted during the period prior to June 11, 2016.  

Since June 11, 2016

In June 2016, the Veteran underwent a new VA examination regarding the severity of his impairment due to his low back disability.   On physical examination, forward flexion was reported from 0 to 45 degrees.  This evidence demonstrates limitation in flexion of the lumbar spine to less than 60 degrees, but to not less than 30 degrees.  Accordingly, a 20 percent rating is warranted for a low back disability since June 11, 2016.  

Next, a rating in excess of 20 percent under the General Rating Formula is not warranted after June 11, 2016, because the evidence shows that the thoracolumbar range of flexion was above 30 degrees.  While the examiner noted forward flexion exhibited pain, any additional functional loss due to pain on motion was denied.  Ankylosis of the entire thoracolumbar spine also was not recorded. 

It is not disputed that the Veteran has pain on motion, or other factors affecting function loss of the lumbar spine, such as weakness, fatigability, etc.  However, the 20 percent rating granted in this decision encompasses the complaints of pain and functional loss due to the lumbar spine disability.  See DeLuca, 38 C.F.R. §§ 4.40, 4.45.  Further, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance noted after repetitive motion and flare-ups were denied by the Veteran.  Accordingly, a rating in excess of 20 is not warranted under the General Rating Formula.  

Next, at no time did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  The evidence does not show that bed rest was prescribed by a physician, nor has he so claimed.  Accordingly, a higher rating pursuant to DC 5243 based on incapacitating episodes is not warranted since June 11, 2016.

For these reasons, a 20 percent rating, but no higher, is warranted for the rating period since June 11, 2016, and the appeal is granted to this extent.

Neurological Impairments

In December 2010, the Veteran requested a separate and distinct rating for his low back disability and his sciatica of the left leg.  During his May 2016 Board hearing, he reported that he suffered from pain down his left leg and into his calf on a frequent basis. 

As discussed above, under the General Rating Formula any associated neurologic abnormalities should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237, Note (1).  Upon review of the evidence of record, a separate 10 percent rating for sciatica of the left leg is warranted.  

The evidence shows the Veteran reported recurrent radiating pain into his left leg and buttocks during his January 2011 VA examination.  Neurological examination, however, was normal.  In December 2013, he sought VA emergency treatment due to complaints of pain into his buttocks that was radiating from his low back.  The final diagnosis was sciatica with degenerative disc disease.  

Resolving the benefit of the doubt in favor of the Veteran, a 10 percent rating for mild incomplete paralysis of the sciatic nerve is warranted for mild symptoms of the left leg under DC 8520.  As he has not demonstrated signs of muscle weakness, impaired reflexes of the left lower extremity, or other significant objective symptoms of sciatica, a rating in excess of 10 percent is not warranted. 

Service Connection for Vertigo

The Veteran has argued that vertigo was caused by his in-service flu inoculation.  In this case, the evidence of record weighs against the claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, the evidence does not establish that the Veteran's vertigo began during or within a year of his separation from service.  During the 2016 Board hearing, he stated that he did not begin to suffer from symptoms of vertigo until at least eight to ten years after his separation from service.  Additionally, he denied a history of dizzy spells during a 1980 VA examination.  As the symptoms did not begin during, or within a year of separation from service, competent evidence of a nexus between the current disability and his period of service must be provided in order to establish service connection.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the evidence weighs against a finding that the Veteran's vertigo was incurred in, or is otherwise due to his period of active service.  Here, none of the evidence, other than his lay statement that he believes that there is a connection between his in-service vaccine inoculation and his vertigo indicates a potential relationship between his period of service and his vertigo.  

The Veteran has reported that since he received a vaccination in service he has suffered multiple symptoms that he believes are a result of a vaccine; however, he does not report that his vertigo symptoms began until many years after his period of service and there is no medical evidence to support a relationship between his symptoms of vertigo and his period of service.  

During his Board hearing, the Veteran was asked if any of his doctors ever told him that his vertigo was related to his shots in-service but he did not indicate that he had been told of a relationship.  Records from the VAMC indicate that he underwent an otolaryngology consult in February 2016 and an audiological consultation in March 2016 regarding his vertigo.  While he reported his belief that there was a relationship between his vertigo and his in-service vaccinations, neither examiner indicated a relationship.  

The Veteran simply is not shown to have the competence to provide a medical opinion on an etiological relationship between an in-service vaccination and a disability that manifested many years later.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As none of the competent evidence of record indicates or even suggests an etiological relationship between the two, service connection for vertigo is denied.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and the appeal is denied.  

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

For the rating period prior to June 11, 2016, a rating in excess of 10 percent for the residuals of a low back injury is denied.

For the period since June 11, 2016, a 20 percent rating, but no higher, for the residuals of a low back injury is granted, subject to the laws and regulations governing monetary benefits.

For the entire period on appeal, a separate 10 percent rating, but no higher, for left lower extremity sciatica is granted, subject to the laws and regulations governing monetary benefits.

Service connection for vertigo is denied. 


REMAND

As to the remaining issues on appeal, additional development is need prior to adjudication by the Board.  

Inpatient Treatment:  Although the AOJ has conducted development to recover the Veteran's service treatment records, additional efforts should be undertaken. Specifically, treatment records indicate that he was admitted for inpatient treatment at the East Orange VA in late 1976 during his period of active service.  Although the records contain a discharge summary of this event, it does not appear that the RO has requested the in-patient clinical records for this hospitalization. Such in-patient records are sometimes stored separately from the other service medical records.  Accordingly, the AOJ should undertake appropriate efforts to obtain the in-patient treatment records from the East Orange VA from November to December 1976.  

Increased Rating for Depression:  The record indicates that the Veteran has undergone multiple VA psychiatric evaluations during the period on appeal in August 2011, April 2013, and June 2016.  Additionally, three private evaluations have been submitted from C.B., M.D. (April 2013, September 2014, and April 2016) and an evaluation conducted by A.E., M.D. was submitted in June 2016.  Unfortunately, these evaluations are not sufficient to accurately evaluate the severity of the Veteran's depression during the appeal period.  While he is service-connected for depression, the August 2011 VA examination reflects multiple psychiatric diagnoses: bipolar disorder, depressive disorder, and a paranoid personality disorder.  The examiner stated that the Veteran's depressive disorder and his personality disorder caused 25% and 75% of his symptoms, respectively, and that the symptoms of these conditions could be differentiated and attributed to specific diagnoses.  

Subsequent to this examination, the April 2013 and June 2016 VA examinations state that the Veteran has no other diagnosed psychiatric disorders and that no differentiation of symptoms was required.  The evaluations provided by C.B., M.D. and A.E., M.D., however, also provide multiple diagnoses but do not address the personality disorder discussed by the August 2011 examiner or whether the Veteran's depressive symptoms could be differentiated from the co-morbid diagnoses provided.  As it is unclear from these evaluations the severity of the Veteran's service-connected disability during the period on appeal, another examination must be provided that addresses these discrepancies.  

Service Connection for a Skin Disability (Separate from Urticaria):  In September 1980, the Veteran underwent a VA examination to determine whether he had a current skin disability related to his period of service.  He claimed that he developed large welts and a rash, after he received a flu shot.  He was noted to have a brown hyperpigmented muscular area on the right lower leg.  He was diagnosed with urticaria and granted service connection.  In December 2002, he was reported to have pruritus of the hands and feet for multiple months.  

In April 2009, he complained of having a rash on and off for many years since he received a vaccine in service.  The rash was described as pruritic and on the upper back and chest.  In January 2011, he filed for "breaking out in skin rashes" due to his service-connected depression.  The claim was also treated a claim for increase in his urticaria.   Upon examination, he informed the examiner that "he states he gets flare-ups of a rash about twice a year that lasts for several days.  He gets it on the neck and trunk and he states it looks like boils and it is pruritic... He also has involvement of the legs and hands."  He was diagnosed with urticaria, but it was determined that "there is currently no urticaria or eczema noted at this time." 

In June 2016, the Veteran was provided another VA examination.  The examiner noted that the Veteran had a history of a rash in the right hand and both feet for many years associated with irritation and itching.  He was noted to have contact dermatitis, but no urticaria was present.  The treatment records from the VAMC indicate that he has repeatedly sought treatment for "chronic" dermatitis.  He has also been noted to have symptoms on his heels and feet.  Particularly, in August 2015, he reported that he believed that the "rash in his hands and sole of his feet" is due to a vaccination received in service.   

It is unclear whether the Veteran's symptoms currently being described as dermatitis are related to his skin disorder diagnosed during his period of active duty, represents a change in diagnosis from the previously diagnosed urticaria, is secondary to his service-connected urticaria, or is not in any way related to his period of active service.   Accordingly, an examination should be provided that discusses the etiology of the dermatitis and whether it is due to his period of service on a direct or secondary basis.  

Increased Rating for Urticaria:  The claim for an increased rating for urticaria is inextricably intertwined with the remanded claim for service connection for a skin disorder since it is unclear what current skin symptoms are due to the Veteran's service-connected urticaria.  Accordingly, the claim for an increased rating for urticaria is also remanded.  

Service Connection for Migraines:  The evidence indicates that the Veteran has not been provided a VA examination in relation to his claim for service connection for migraines. VA treatment records note that he was reported to have "chronic" headaches that he described as "migraines" in November 2002.  He also complained of symptoms of migraine headaches related to an in-service vaccination in January 2015.  In April 2017, he submitted a narrative from C.B., M.D. that opined that the Veteran's headaches were the result of an in-service vaccination; however, there is no rationale provided for this opinion.  Accordingly, an examination should be afforded regarding whether the Veteran has a current migraine disorder and the etiology of this condition.

TDIU:  The issue of a TDIU was bifurcated and separately denied in a September 2016 rating decision.  The Veteran expressed disagreement with the determination of the AOJ in correspondence received in August 2017.  The evidence indicates that he has not received a statement of the case (SOC). As such, the issue is remanded for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate efforts to obtain the Veteran's inpatient treatment records from the East Orange VA from November to December 1976.  Associate all requests and responses with the claims file.

2. Schedule the Veteran for an examination in connection with his claim for an increased rating for an acquired psychiatric disability. 

Based on the examination and review of the record the examiner should offer an opinion as to the following: 

* Diagnose any and all present psychiatric disabilities to include depression.

* The examiner should consider and discuss the multiple diagnoses provided by the VA examiner in August 2011; C.B., M.D. in April 2013, September 2014, and April 2016; and A.E., M.D. in June 2016

* The examiner is asked to differentiate those psychiatric symptoms that are attributable to each diagnosed psychiatric disability.  If it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, the examiner should state this in his or her report, complete with supporting rationale. 

A complete rationale should be given for all opinions and conclusions expressed. The claims file must be made available to the examiner for review in conjunction with the examination.

3. Schedule the Veteran for an examination to determine the etiology of any current skin disorder (other than urticaria).  The claims file must be made available to and reviewed by the examiner in conjunction with any opinions rendered. 

The examiner should offer opinions as to the following inquiries:

* Whether the Veteran's has a skin disorder that is a separate condition from his service-connected urticaria. 

* If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's current skin disorder was incurred in, or is otherwise due to, any incident of his period of active service;

* Is the skin disorder at least as likely as not due to his service-connected urticaria or his service-connected depression.  

The examiner must provide a complete explanation for any opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided 

4. Schedule the Veteran for an examination with an appropriate physician for a headache disorder.  The entire claims file must be made available to the examiner for review.

The examiner should offer opinions as to the following inquiries:

* Does the Veteran have a current diagnosis of a headache disorder.

* If so, is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise due to, his period of active service. 

* The examiner is asked to specifically discuss the opinion provided by C.B., M.D. in March 2017 regarding the Veteran's headaches.  

The examiner must provide a complete explanation for any opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided 

5. Issue an SOC for the claim of entitlement to TDIU. The SOC should include notice of the need to file a substantive appeal to the Board to perfect this claim.

6. After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental SOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


